      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


H.M., an individual,
                         Plaintiff,

      v.                                        Civil Action No. 1:19:CV-04859-JPB
RED LION HOTELS CORPORATION;
DAYS INNS WORLDWIDE, INC.;
AND WYNDHAM HOTELS &
RESORTS, INC.,

                         Defendants.


MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS WYNDHAM
 HOTELS & RESORTS, INC. AND DAYS INNS WORLDWIDE, INC.’S
   MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

      Plaintiff asserts a single claim against Defendants Wyndham Hotels &

Resorts, Inc. (“WHRI”) and Days Inns Worldwide, Inc. (“DIW”) for allegedly

violating Section 1595(a) of the Trafficking Victims Protection Reauthorization Act

(“TVPRA”), which gives rise to civil liability against those who knowingly benefit

from participating in a sex-trafficking venture that the defendant knew or should

have known was trafficking the plaintiff.

      Plaintiff alleges that she was trafficked at a Days Inn®-branded hotel in

Morrow, Georgia. Neither WHRI nor DIW owned, operated, managed, maintained

                                            1
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 2 of 17




a presence at, or otherwise controlled the day-to-day operations of that hotel.

Plaintiff does not even allege that WHRI or DIW knew of or interacted with Plaintiff

or her alleged traffickers. Plaintiff’s allegations against WHRI and DIW simply

cannot plausibly support a claim for relief under the TVPRA. Plaintiff’s Amended

Complaint (Dkt. 16) should be dismissed accordingly.

                 STATEMENT OF PLAINTIFF’S ALLEGATIONS

      The Amended Complaint alleges that Plaintiff was trafficked by an individual

called “Detroit” in 2016 at a Southside Inn hotel in Jonesboro, Georgia, an America’s

Best Value® hotel in Jonesboro, Georgia, and a Days Inn® hotel in Morrow, Georgia.

The Amended Complaint, however, does not name the alleged trafficker or any of

the hotel owners or operators as defendants, despite acknowledging that the hotels

were operated pursuant to franchising agreements. See Dkt. 1, at ¶¶ 40, 44, 45(b).

Rather, plaintiff sued DIW (the franchisor of the Days Inn® brand), WHRI (DIW’s

ultimate parent company), and Red Lion Hotels Corporation. See Dkt. 16, at ¶¶ 13,

40, 44, 45(b).

      The Amended Complaint contends that the hotel industry as a whole is

generally aware that commercial sex activity occurs at hotels, and that the industry

should do more to combat sex trafficking. See, e.g., Dkt 16, at ¶ 23. More

specifically, Plaintiff alleges that her trafficker forced her to engage in commercial

                                          2
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 3 of 17




sex acts at the three hotels and that her trafficker paid for rooms “one night at a time

and always [] in cash” directly to the individual hotels—not the franchisors. Dkt.

16, at ¶¶ 62-63. The Amended Complaint alleges that an unidentified front desk

clerk at the Days Inn® (i.e., a franchisee employee—not a DIW or WHRI employee)

offered a room discount in exchange for sex; it does not tie this allegation to DIW

or WHRI. See Dkt. 16, at ¶ 68. Rather, the Amended Complaint alleges that the

Defendants had the “opportunity to stop” Plaintiff’s trafficking and should have

intervened. Dkt. 16, at ¶¶ 81, 85. In other words, according to Plaintiff, WHRI and

DIW should have prevented the trafficker’s alleged victimization of Plaintiff. See

Dkt. 16, at ¶¶ 49(b), 81. The Amended Complaint, however, does not include any

well-pled allegation that WHRI or DIW knew of or interacted with Plaintiff or the

alleged trafficker.

                               LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.”

Although a court deciding a motion to dismiss under Rule 12(b)(6) must accept the

complaint’s well-pled factual allegations as true and construe them favorably to the

plaintiff, “the allegations must nevertheless state a claim for relief that is

plausibleand not merely possibleon its face.” Almanza v. United Airlines, Inc.,

                                           3
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 4 of 17




851 F.3d 1060, 1066 (11th Cir. 2017) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      “The plausibility standard is met only where the facts alleged enable ‘the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). The complaint cannot state “naked assertion[s]

devoid of further factual enhancement.” Iqbal, 556 U.S. at 678.             “Rather, a

complaint must present sufficient factual matter, accepted as true, to ‘raise a right to

relief above the speculative level.’” Simpson, 744 F.3d at 708 (quoting Twombly,

550 U.S. at 555); Hi-Tech Pharm., Inc. v. HBS Int'l Corp., 910 F.3d 1186, 1197 (11th

Cir. 2018) (“‘[L]egal conclusions’ are not entitled to be assumed true, and this tenet

extends to ‘[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements.’” (quoting Iqbal, 556 U.S. at 678)).

                                    ARGUMENT

      The TVPRA is a criminal statute that also gives rise to civil claims. See 18

U.S.C. §§ 1591(a), 1595(a); see also Arreguin v. Sanchez, 398 F. Supp. 3d 1314,

1325 n.4 (S.D. Ga. 2019). Section 1595(a) triggers civil liability for those who

commit sex trafficking crimes. 18 U.S.C. §§ 1591(a), 1595(a). It also provides a

standalone civil cause of action against a defendant who (i) knowingly benefits (ii)

                                           4
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 5 of 17




from participating in a sex-trafficking venture (iii) that the defendant knew or should

have known was committing sex-trafficking crimes against the plaintiff. 18 U.S.C.

§ 1595(a).

      In this case, Plaintiff asserts a standalone civil claim under Section 1595(a)

against DIW and WHRI, but Plaintiff does not allege facts that can establish any of

the elements of such a claim. First, the Amended Complaint does not allege that

WHRI or DIW benefited from Plaintiff’s alleged trafficking, knowingly or

otherwise. Rather, Plaintiff alleges that she and/or her trafficker rented rooms from

the franchisee that owns and operates the Days Inn®-branded hotel, which is legally

insufficient. Second, the Amended Complaint does not allege that WHRI or DIW

actually participated in a sex-trafficking venture at the Days Inn®-branded hotel or

otherwise, only that WHRI and DIW should have done more to prevent her

trafficking, which again is not a basis for recovery under the TVPRA. Lastly, the

Amended Complaint does not allege facts plausibly suggesting that DIW or WHRI

knew or should have known of Plaintiff’s alleged trafficking. Plaintiff’s TVPRA

claim therefore fails, and the Amended Complaint against DIW and WHRI should

be dismissed.




                                          5
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 6 of 17




 I.   DIW And WHRI Did Not Knowingly Benefit From Plaintiff’s Alleged
      Trafficking.

      In determining whether a defendant “knowingly benefited” under the

TVPRA, the “controlling question is whether [the alleged trafficker] provided any

benefits to [the defendant] because of [the defendant’s alleged] facilitation of []

sexual misconduct.” See, e.g., Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp.

3d 156, 170 (S.D.N.Y. 2019) (emphasis in original); accord United States v.

Flanders, 752 F.3d 1317, 1338 (11th Cir. 2014) (analyzing same element under

criminal provisions of the TVPRA). Benefits that do not stem directly from the

alleged trafficking itself are insufficient. See Geiss, 383 F. Supp. 3d at 170.

      In this case, the Amended Complaint alleges that DIW and WHRI benefited

for purposes of the TVPRA because they received royalties in exchange for

franchising the Days Inn® brand and system to the third-party franchisee that owns

a hotel where Plaintiff’s trafficker allegedly rented a room. See Dkt. 16, at ¶¶ 40,

43, 45(b), 91. The Amended Complaint does not allege that WHRI or DIW actually

benefited from Plaintiff’s trafficking, let alone knowingly. That is fatal to Plaintiff’s

claim, and the Amended Complaint should be dismissed. See, e.g., Kolbek v. Twenty

First Cent. Holiness Tabernacle Church, Inc., No. 10 Civ. 4124, 2013 WL 6816174,

at *16 (W.D. Ark. Dec. 24, 2013) (“Nor have Plaintiffs offered evidence to show


                                           6
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 7 of 17




that Defendants were compensated ‘on account of’ the sex acts. . . . The fact that

sexual abuse was committed by the ministry’s leader and that members of the

ministry had their expenses paid for through ministry funds is simply not sufficient

to establish a violation of 18 U.S.C. § 1591.”).

II.   WHRI And DIW Did Not Participate In A Sex-Trafficking Venture.

      Plaintiff does not contend that WHRI or DIW actually participated in a sex-

trafficking venture that trafficked her. Rather, the Amended Complaint contends

WHRI and DIW should have done more to prevent the occurrence of sex trafficking

generally. Plaintiff’s theory of recovery is not compatible with the plain language

of the TVPRA or supported well-pled factual allegations.

      For sex-trafficking claims arising under Section 1595(a), the term “venture”

means a “sex-trafficking venture” and only exists where “[t]wo or more people []

engage in sex trafficking together.” See United States v. Afyare, 632 F. App’x 272,

286 (6th Cir. 2016). Section 1595(a) only gives rise to liability against a defendant

who “participat[ed]” in such a venture. 18 U.S.C. § 1595(a) (providing that a

defendant is civilly liable under the TVPRA if, among other things, the defendant

“participat[ed] in a venture . . . [that] has engaged in” sex-trafficking crimes in

violation of Section 1591(a)).

      A defendant’s lawful association with someone who commits sex-trafficking

                                          7
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 8 of 17




crimes is insufficient to show that the defendant itself “participat[ed]” in a sex-

trafficking venture. Id.; Afyare, 632 F. App’x at 286; Noble v. Weinstein, 335 F.

Supp. 3d 504, 524 (S.D.N.Y. 2018) (“Because guilt, or in this case liability, cannot

be established by association alone, Plaintiff must allege specific conduct that

furthered the sex trafficking venture.”); accord United States v. Arbane, 446 F.3d

1223, 1233 (11th Cir. 2006) (“We have long held that mere association with persons

engaged in a conspiracy does not qualify someone as a member of the conspiracy.”).

Rather, “participation” requires the commission of some “overt act” in furtherance

of the sex-trafficking; nonfeasance (i.e., the alleged failure to prevent trafficking) is

not sufficient. See, e.g., Afyare, 632 F. App’x at 286 (holding that “participating in

a venture” requires “some overt act,” and that “mere negative acquiescence” is not

enough); accord Ratha v. Phatthana Seafood Co., Ltd., CV 16-4271-JFW (ASX),

2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017). “In other words, some

participation in the sex trafficking act itself must be shown.” Noble, 335 F. Supp.

3d at 524. As the Sixth Circuit Court of Appeals has cautioned, construing the phrase

“participation in a venture” otherwise would “create a vehicle to ensnare conduct

that the statute never contemplated.” Afyare, 632 F. App’x at 286.

      The Amended Complaint alleges that WHRI and DIW enter into commercial

relationships with third-party franchisees for the use of the Days Inn® brand and

                                           8
         Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 9 of 17




system, and that Plaintiff was trafficked on the premises of a Days Inn®-branded

hotel. See Dkt. 16, at ¶¶ 40, 45(b). The Amended Complaint further alleges that

Plaintiff’s traffickers rented rooms directly from a third-party franchisee (i.e., not

WHRI or DIW) “one night at a time and always paid in cash.” Dkt. 16, at ¶ 63.

From there, the Amended Complaint alleges that WHRI and DIW “failed to take the

necessary action to prevent sex trafficking” generally, and that WHRI and DIW

“failed to . . . protect Plaintiff H.M. from being sex trafficked.” Dkt. 16, at ¶¶ 47,

49(b).

         Those allegations are not sufficient. WHRI and DIW’s alleged failure to

prevent sex trafficking is not actionable under the TVPRA. See, e.g., Afyare, 632 F.

App’x at 286. The Amended Complaint’s theory of liability cannot be reconciled

with Section 1595(a)’s “participation” requirement. Compare Ricchio v. McLean,

853 F.3d 553, 555-56 (1st Cir. 2017) (finding that plaintiff adequately alleged a

TVPRA claim against a hotel owner—i.e., not a franchisor—because, as alleged, the

owner not only witnessed the trafficker repeatedly assault the plaintiff when she tried

to escape from him, but also exchanged “high-fives” with the trafficker, giving rise

to a reasonable inference that the hotel owner rented rooms to the trafficker for

purposes of assisting the trafficking while it was “manifest” that the plaintiff was

being held against her will as a “sex slave”).

                                          9
       Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 10 of 17




III.   The Amended Complaint Does Not Adequately Allege That WHRI Or
       DIW Knew Or Should Have Known Of Plaintiff’s Trafficking.

       Plaintiff alleges that WHRI and DIW “should have known” about her

trafficking because they, like the hospitality industry generally, are aware that

prostitution and other commercial sex acts sometimes occur at hotels, including

some Days Inn®-branded hotels across the country. See, e.g., Dkt. 16, at ¶¶ 1, 49(d),

49(j). That is insufficient. To plausibly allege that a defendant “should have known”

about a plaintiff’s trafficking for purposes of the TVPRA, it is not enough to allege

that a defendant has generalized knowledge that commercial sex acts sometimes

occur at hotels. See, e.g., Ratha, 2017 WL 8293174, at *5 (“Plaintiffs argue that

Rubicon and Wales knew or should have known that Phatthana allegedly engaged

in [trafficking] based on general reports about human trafficking in Thailand and

letters by advocacy groups . . . criticizing the working conditions at Phatthana’s

Songkhla factory. . . . Plaintiffs have failed to demonstrate that Rubicon or Wales

knew or should have known that human trafficking existed at Phatthana’s Songkhla

factory.”).

       Alternatively, the Amended Complaint alleges in conclusory fashion that

WHRI and DIW were willfully blind to Plaintiff’s trafficking. To plausibly allege

that WHRI and DIW were willfully blind to Plaintiff’s trafficking, the Amended


                                         10
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 11 of 17




Complaint must allege facts sufficient to support a plausible inference that (i) WHRI

and DIW subjectively believed that there was a high probability that Plaintiff was

being trafficked, and (ii) WHRI and DIW took deliberate steps to avoid confirming

that Plaintiff was being trafficked. See, e.g., Glob.-Tech Appliances, Inc. v. SEB

S.A., 563 U.S. 754, 769 (2011) (holding that “willful blindness” has “two basic

requirements: (1) the defendant must subjectively believe that there is a high

probability that a fact exists and (2) the defendant must take deliberate actions to

avoid learning of that fact”).

      The Amended Complaint does not allege that WHRI or DIW had a subjective

belief that there was a high probability that Plaintiff was being trafficked. In fact,

the Amended Complaint does not allege that WHRI or DIW were even aware of or

interacted with Plaintiff or her trafficker. Nor does Plaintiff allege that WHRI or

DIW took deliberate steps to avoid confirming that Plaintiff was being trafficked, let

alone specify what those steps may have been. Plaintiff, therefore, cannot rely on

conclusory allegations that WHRI and DIW were willfully blind to satisfy Section

1595(a)’s “knew or should have known” requirement.

      Lacking any well-pled allegation that WHRI or DIW knew or should have

known that Plaintiff was being trafficked, Plaintiff has failed to state a claim under

the TVPRA. Recent decisions from the Southern District of Ohio, M.A. v. Wyndham

                                         11
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 12 of 17




Hotels & Resorts, Inc., 2:19-CV-849, 2019 WL 4929297 (S.D. Ohio Oct. 7, 2019)

and H.H. v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL 6682152 (S.D. Ohio Dec.

6, 2019) should not change this result.

      In M.A. and H.H., the court denied motions to dismiss claims brought under

Section 1595(a) of the TVPRA. In doing so, the court improperly applied the pre-

Twombly dismissal standard, stating that “[t]he Court cannot dismiss a complaint for

failure to state a claim ‘unless it appears beyond doubt that the plaintiff can prove

no set of facts in support of his claim which would entitle him to relief.’” M.A., 2019

WL 4929297, at *1 (quoting Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993)).

The opinions in M.A. and H.H. also reflect a misunderstanding about franchising

generally, inaccurately referring to franchisor defendants as the “parent companies”

of franchisees. See H.H., 2019 WL 6682152, at *1, *6.

      The court ultimately denied the motion to dismiss even though there were no

well-pled allegations supporting a TVPRA claim against the franchisor defendants.

The decisions instead were based on allegations made against groups of defendants

(including the grouping of franchisees with franchisors)a practice that the

Eleventh Circuit and this Court have explicitly rejected. Joseph v. Bernstein, 612 F.

App’x 551, 555 (11th Cir. 2015) (“[T]he complaint failed to satisfy the requirements

of Rule 8 of the Federal Rules of Civil Procedure because it indiscriminately grouped
                                          12
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 13 of 17




all defendants together without explaining the factual basis for each of the

Defendants’ liability.”); Clifford v. Federman, 1:18-CV-01953-JPB, 2020 WL

377026, at *2 (N.D. Ga. Jan. 7, 2020) (Boulee, J.) (“This Court finds that the First

Amended Complaint is a quintessential ‘shotgun’ pleading of the kind the Eleventh

Circuit has condemned repeatedly. . . . Plaintiffs never attempt to segregate the

alleged wrongdoing of the defendants, and many of the paragraphs refer to all

defendants or a grouping of defendants.” (internal quotations, citations, and

alterations omitted)).

      In short, M.A. and H.H. were both wrongly decided, and the Court should not

follow them here.

IV.   TVPRA Claim Cannot Be Premised On Franchising Relationship.

      Lastly, the Amended Complaint apparently attempts to sidestep its

deficiencies under the TVPRA by arguing, in conclusory fashion, that third-party

franchisees are agents of WHRI and DIW. See, e.g., Dkt. 16, at ¶¶ 40, 49(f). The

Amended Complaint incorrectly implies that the conduct and knowledge of staff at

the independently owned and operated Days Inn®-branded hotel can be imputed to

DIW and WHRI based on the franchising relationship.

      As an initial matter, a plaintiff cannot satisfy the TVPRA’s “participation in a

venture” requirement based on a lawful association (e.g., a franchisor-franchisee

                                         13
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 14 of 17




relationship) unrelated to sex trafficking. See, e.g., Afyare, 632 F. App’x at 286;

Noble, 335 F. Supp. 3d at 524. Moreover, conclusory allegations of agency and alter

ego cannot overcome a motion to dismiss. See, e.g., CHIS, LLC v. Liberty Mut.

Holding Co. Inc., 5:14-CV-277 MTT, 2015 WL 4249358, at *5 (M.D. Ga. July 13,

2015) (“There are [] no allegations about any express agency agreement or other

facts to suggest Peerless was LMIC’s and/or LMGI’s agent, beyond a conclusory

allegation that ‘at all relevant times herein, each Defendant acted in all aspects as

agent, apparent agent, and alter ego for each other Defendant . . . . Therefore, the

Court concludes that CHIS has not sufficiently alleged an actual agency relationship

. . . .”); Morrow v. Allstate Indem. Co., 5:16-CV-137 (HL), 2017 WL 1196441, at *9

(M.D. Ga. Mar. 29, 2017) (rejecting “conclusory” agency allegations, noting further

that the “use of logos or trademarks is insufficient” to establish agency).

      Furthermore, courts in Georgia and across the country recognize that a

franchising relationship is distinct from agency and cannot by itself give rise to

franchisor liability. See, e.g., DaimlerChrysler Motors Co., LLC v. Clemente, 668

S.E.2d 737, 745 (Ga. App. 2008) (holding in favor of franchisor in suit arising from

damages allegedly caused by the franchisee, explaining that a franchisor may protect

its brand by establishing “detailed, specific, and strict” operations standards without

the imputation of liability from the franchisee to the franchisor, noting further that

                                          14
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 15 of 17




“the fact that a franchise agreement authorizes periodic inspections of the franchise

and gives the franchisor the right to terminate the agreement for noncompliance” is

of no consequence).

      Put simply, the Amended Complaint’s conclusory agency allegations based

on a franchising relationship between DIW and a third-party franchisee cannot serve

as a basis for liability against DIW and WHRI under the TVPRA. The Amended

Complaint, therefore, should be dismissed as to WHRI and DIW.

                                 CONCLUSION

      For the foregoing reasons, WHRI and DIW’s motion to dismiss should be

granted and the Amended Complaint should be dismissed as to them.

Dated:       January 30, 2020              Respectfully submitted,

                                              By: /s/ Brendan Krasinski
                                              Christopher Campbell
                                              Georgia Bar No. 789533
                                              Brendan Krasinski
                                              Georgia Bar No. 159089
                                              Delia G. Frazier
                                              Georgia Bar No. 940667
                                              DLA Piper LLP (US)
                                              1201 West Peachtree Street, Suite 2800
                                              Atlanta, Georgia 30309
                                              Tel.: (404) 736-7800
                                              Facsimile: (404) 682-7800
                                              christopher.campbell@us.dlapiper.com
                                              brendan.krasinski@us.dlapiper.com
                                              delia.frazier@us.dlapiper.com

                                         15
Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 16 of 17




                                    and

                                    David Sager (pro hac vice forthcoming)
                                    51 John F. Kennedy Pkwy, Suite 120
                                    Short Hills, New Jersey 07078
                                    Tel.: (973) 520-2570
                                    Facsimile: (973) 215-2604
                                    David.Sager@dlapiper.com

                                    Attorneys for Defendants
                                    Wyndham Hotels & Resorts, Inc. and
                                    Days Inns Worldwide, Inc.




                               16
      Case 1:19-cv-04859-JPB Document 17-1 Filed 01/30/20 Page 17 of 17




                         LOCAL RULE 7.1D CERTIFICATE

      Pursuant to Northern District of Georgia Local Rule 7.1D, the undersigned

counsel hereby certifies that the foregoing has been formatted in Times New Roman

font, 14-point type, which complies with the font size and point requirements of

Local Rule 5.1B.

                           CERTIFICATE OF SERVICE

      I hereby certify that I have on this day electronically filed this document with

the Clerk of Court using the CM/ECF system which will send e-mail notification to

all counsel of record.

      Dated: January 30, 2020

                                       By: /s/ Brendan Krasinski
                                           Brendan Krasinski




                                         17
